DETAILED ACTION
This Non-Final action is responsive to the IDS filed 4/23/2021 and application filed 9/29/2020.

Claims 2-21 are pending. Claim 1 was canceled. Claims 2, 9 and 16 are the independent claims.

The present application is being examined under the pre-AIA  first to invent provisions. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2021 has been entered, and considered by the examiner.


Priority
Acknowledgement is made to applicant’s claim for priority to Parent U.S. Application Serial No. 16/274228, filed on 2/12/2019 now U.S. 10,803,073 which claims priority to 13/309166, filed on 12/1/2011, now U.S. 10,242,066 which claims priority to Provisional applications 61/561502 filed 11/18/2011 & 61/542515 filed 10/3/2011.




Drawings
The Drawings filed on 9/29/2020 have been approved.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
8.	Claims 2 and 9 are provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over claims 1 and 3 of U.S. 10,242,066 herein ‘066. Although the conflicting claims are not identical, they are not patentably distinct from each other because the applications describe generation and application of claim amendments using prosecution metrics.	
Claim 2 (see claim 1 ‘066);
Claim 9 (see claim 3 ‘066) 
The instant application is broader than the ‘066 application which describes identifying a ground of rejection from the office action. It would have been obvious for one or ordinary skill in the art to have omitted elements from the ‘066 application to broaden the claim scope.

9.	Claims 2, 9 and 16 are provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over claims 1, 8 and 15 of U.S. 10,803,073 herein ‘073. Although the conflicting claims are not identical, they are not patentably distinct 
Claim 2 (see claim 1 ‘073);
Claim 9 (see claim 8 ‘073);
Claim 16 (see claim 15 ‘073);
The instant application recites identifying non-allowance state of a patent matter. The ‘073 application recites identifying a response related to an allowance instance. At the time of the invention it would have been obvious for one of ordinary skill in the art to have supported identifying different types of office actions based on the contents of the prosecution history for creating the prosecution profile.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Manglesh M Patel/
Primary Examiner, Art Unit 2178
9/10/2021